[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]FINDINGS AND ORDER
On November 17, 1995, the Court conducted a hearing in damages in the above referenced matter. Based on the testimony and evidence presented, the Court finds as follows:
    1. The Defendant, Collucci Construction Company occupies the premises known as 225 Rowe Avenue, Milford, Connecticut and has used the premises for the storage of construction equipment without zoning approval since January 26, 1995.
    2. On January 26, 1995, the Plaintiff issued a cease and desist order to the Defendant.
    3. The Defendant has wilfully failed to comply with the Plaintiff's order in that the conditions cited in the Plaintiff's order continue to exist on the premises as of November 13, 1995.
4. Based on the foregoing, the Court orders:
         a. The Defendant shall pay to the City of Milford a civil penalty in the amount of $250.
         b. The Defendant is hereby enjoined from maintaining the premises known as 225 Rowe Avenue, Milford, Connecticut in violation of § 8.3 of the City of Milford Zoning Regulations.
         c. The Defendant is assessed a fine of $50 per day for each day that it fails to comply with the terms of this injunction, commencing two weeks after service of this Order.
CT Page 12499-A
d. The Plaintiff is awarded his costs.
SO ORDERED, By The Court
HUGH CURRAN, State Trial Referee
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 12499-K